NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1184
                                       ___________

                                   MURIEL COLLINS,
                                            Appellant

                                             v.

                                 ALAN B. EPSTEIN;
                              JENNIFER M. CHALAL;
                             SPECTOR GADON ROSEN;
                             KIMBERLY CLARK CORP.;
                       KIMBERLY CLARK CHESTER PA LLC,
                    And All Legal Team Involved I My Plaintiff Case
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-05098)
                      District Judge: Honorable C. Darnell Jones, II
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 1, 2018

            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                               (Opinion filed: May 3, 2018)
                                      ___________

                                        OPINION *
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

          Pro se appellant Muriel Collins appeals from the District Court’s order dismissing

her complaint sua sponte for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii),

and for lack of subject-matter jurisdiction. For the reasons discussed below, we will

affirm.

                                                I.

          Because we write primarily for the parties, who are already familiar with this case,

we include only those facts necessary to reach our conclusion.

          In 2012, Collins filed a complaint alleging that the Kimberly-Clark Corporation

had subjected her to race and sex discrimination. Attorneys Alan B. Epstein and Jennifer

Myers Chalal of Spector Gadon & Rosen PC represented her. In March 2017, the

District Court entered summary judgment in favor of Kimberly-Clark. On appeal, we

affirmed the District Court’s judgment. See Collins v. Kimberly-Clark Pa., LLC, 708 F.

App’x 48 (3d Cir. 2017).

          Collins then filed a new suit alleging that her attorneys committed legal

malpractice. Among other things, Collins alleged that her attorneys failed to submit

certain evidence and amend her complaint to include claims against Kimberly-Clark’s

legal team. Collins also asked the District Court to reconsider her discrimination claims,

and to sanction the defendants.

          The District Court dismissed the complaint sua sponte for failure to state a claim

and for lack of subject-matter jurisdiction. This appeal ensued.
2
                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. We review dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) under the same de novo standard of review as with our review

of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). See

generally Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       We review de novo a District Court's conclusion that it lacks subject-matter

jurisdiction. See Metro. Life Ins. Co. v. Price, 501 F.3d 271, 275 (3d Cir. 2007). But we

review any underlying factual findings, including those about domicile or citizenship, for

clear error. See Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 345 (3d Cir.

2013). “When reviewing for clear error, an appellate court ‘must accept the trial court's

findings’ unless it is ‘left with the definite and firm conviction that a mistake has been

committed.’” Id. (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 855,

(1982)).

                                             III.

       To the extent Collins’ complaint attempted to reassert her discrimination claims,

the District Court properly dismissed those claims under the doctrine of res judicata,

which bars claims that were brought or could have been brought in a previous action.

See In re Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008). Res judicata applies where there

3
is “(1) a final judgment on the merits in a prior suit involving (2) the same parties or their

privies and (3) a subsequent suit based on the same cause of action.” Id. (internal

quotation marks and citations omitted). Thus, the District Court’s prior entry of summary

judgment in favor of Kimberly-Clark bars any attempt by Collins to reassert her

discrimination claims or any other claims she could have brought in the prior suit. 1

       The remaining claims in Collins’ complaint are legal malpractice claims against

her attorneys, which the District Court properly dismissed for lack of subject-matter

jurisdiction. Collins has not asserted any basis for federal question jurisdiction, see 28

U.S.C. § 1331, and she failed to establish diversity jurisdiction over her state-law claims.

A district court has diversity jurisdiction over state-law claims – such as the malpractice

claims Collins has alleged here – if the amount in controversy exceeds $75,000 and there

is complete diversity among the parties. See 28 U.S.C. § 1332(a). Complete diversity

means that “no plaintiff can be a citizen of the same state as any of the defendants.”

Johnson, 724 F.3d at 346 (quoting Grand Union Supermarkets of the V.I., Inc. v. H.E.

Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir. 2003)). Thus, to establish diversity

jurisdiction a plaintiff must allege, in good faith and after reasonable investigation, that

each defendant is a citizen of a different state from her. See Lincoln Ben. Life Co. v. AEI

Life, LLC, 800 F.3d 99, 106 (3d Cir. 2015).




1
  We decline to consider the new claims Collins attempts to raise in her appellate brief for
this appeal. See Freeman v. Pittsburgh Glass Works, LLC, 709 F.3d 240, 249 (3d Cir.
2013).
4
       “Citizenship is synonymous with domicile, and the domicile of an individual is his

true, fixed and permanent home and place of habitation.” McCann v. Newman

Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006) (internal quotation marks and citation

omitted). “A corporation is a citizen both of the state where it is incorporated and of the

state where it has its principal place of business.” Lincoln, 800 F.3d at 104.

       Based on the little relevant information provided in Collins’s complaint, the

District Court found that she and defendants Esptein, Chalal, and Spector Gadon and

Rosen PC are all citizens of Pennsylvania. See McCann, 458 F.3d at 286 (“The party

asserting diversity jurisdiction bears the burden of proof”). Collins has not shown clear

error in the District Court’s factual determination of each party’s citizenship, and, indeed,

has not disputed the issue on appeal. See Johnson, 724 F.3d at 345. 2

       Accordingly, we will affirm the judgment of the District Court.




2
  The District Court did not err in denying leave to amend and in offering that Collins
was free to bring her malpractice claims in state court. See Grayson v. Mayview State
Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
5